                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

         EDWINA THERESA SELLERS,

                  Plaintiff,                           Case No. 18-cv-11955

                      v.                        UNITED STATES DISTRICT COURT
                                                           JUDGE
      DIRECT RECOVERY SERVICES, LLC,                 GERSHWIN A. DRAIN

                 Defendant.

    ______________________________/

       OPINION AND ORDER GRANTING PLAINTIFF’S MOTION FOR
                     DEFAULT JUDGMENT [#10]


                                  I. INTRODUCTION

        Plaintiff Edwina Sellers brings this action for default judgment against

Defendant Direct Recovery Services, LLC, a debt collector. Plaintiff requests

damages pursuant to the Fair Debt Collection Protection Act (“FDCPA”), the

Telephone Consumer Protection Act (“TCPA”), and the Michigan Occupational

Code (“MOC”) for Defendant’s conduct in placing excessive phone calls to her

cellular and work phones in order to collect a debt.


        Presently before the Court is Plaintiff’s Motion for Default Judgment. Dkt.

No. 10. Plaintiff requests this court enter default judgment against Defendant,

award her statutory damages of at least $26,000.00, award her $4,066.29 in

                                          -1-
 
attorney fees and costs, and allow judgment interest to be added, for a total

damages award of $30,066.29. For the reasons discussed below, this Court will

GRANT Plaintiff’s Motion.


                             II. FACTUAL BACKGROUND

      Plaintiff is a resident of Southfield, Michigan. Dkt. No. 1, pg. 2 (Pg. ID 2).

Defendant is a debt collector. Id. In January 2018, Defendant began to call

Plaintiff’s cell phone in order to collect a debt. Id. Sometimes Plaintiff would

speak with a live representative, sometimes Plaintiff would hear a pre-recorded

message before being connected to a live representative, and sometimes Plaintiff

would receive pre-recorded voicemails from Defendant. Id. at pg. 3 (Pg. ID 3).

Plaintiff demanded that Defendant stop contacting her cell phone. Id. Defendant

continued to call Plaintiff’s cell phone up until Plaintiff filed her complaint against

Defendant. Id. Defendant also began calling Plaintiff’s work phone. Id. Defendant

has placed at least 50 phone calls to Plaintiff since Plaintiff requested that

Defendant stop calling her. Id.


      On June 20, 2018, Plaintiff filed her complaint against Defendant. Dkt. No.

1. Plaintiff’s complaint brought three counts of liability under the Fair Debt

Collection Protection Act, the Telephone Consumer Protection Act, and the

Michigan Occupational Code. Id. Defendant failed to file an answer pursuant to

Fed. R. Civ. P. 12(a)(1)(A)(i). On July 17, 2018, Plaintiff filed a request for the
                                          -2-
 
clerk’s entry of default. Dkt. No. 7. The clerk entered a default that same day. Dkt.

No. 9. On July 24, 2018, Plaintiff filed the present Motion for Default Judgment.

Dkt. No. 10. Defendant has not filed a response to the Motion.


                               III. LEGAL STANDARD

      Rule 55 of the Federal Rules of Civil Procedure governs entry of judgment by

default. Rule 55 states:


      (a) Entering a Default. When a party against whom a judgment for
      affirmative relief is sought has failed to plead or otherwise defend, and
      that failure is shown by affidavit or otherwise, the clerk must enter the
      party’s default.

      (b) Entering a Default Judgment.

      (1) By the Clerk. If the plaintiff’s claim is for a sum certain or a sum
      that can be made certain by computation, the clerk—on the plaintiff=s
      request, with an affidavit showing the amount due—must enter
      judgment for the amount and costs against a defendant who has been
      defaulted for not appearing and who is neither a minor nor an
      incompetent person.

      (2) By the Court. In all other cases, the party must apply to the court
      for a default judgment. A default judgment may be entered against a
      minor or incompetent person only if represented by a general guardian,
      conservator, or other like fiduciary who has appeared. If the party
      against whom a default judgment is sought has appeared personally or
      by a representative, that party or its representative must be served with
      written notice of the application at least 7 days before the hearing. The
      court may conduct hearings or make referrals—preserving any federal
      statutory right to a jury trial—when, to enter or effectuate judgment, it
      needs to:

        (A) conduct an accounting;
        (B) determine the amount of damages;
                                         -3-
 
        (C) establish the truth of any allegation by evidence; or
        (D) investigate any other matter.


FED. R. CIV. P. 55. Upon entry of default, the well-pleaded allegations of the

complaint relating to a defendant’s liability are taken as true, with the exception of

the allegations as to the amount of damages. See Kelley v. Carr, 567 F. Supp. 831,

840 (W.D. Mich. 1983). Thus, the plaintiff is required to provide proof of all

damages sought in the complaint. See John E. Green Plumbing and Heating Co.,

Inc. v. Turner Constr. Co., 742 F.2d 965, 968 (6th Cir. 1984) (“We recognize that

the law ‘does not require impossibilities’ when it comes to proof of damages, but it

does require whatever ‘degree of certainty tha[t] the nature of the case admits.’”).

                                   IV. DISCUSSION

    1. Fair Debt Collection Practices Act

    Plaintiff asserts that Defendant violated the Fair Debt Collection Practices Act.

The FDCPA prohibits a debt collector from engaging in conduct with “the natural

consequence of which is to harass, oppress, or abuse any person in connection with

the collection of a debt.” 15 U.S.C. § 1692d. “Causing a telephone to ring or

engaging any person in telephone conversation repeatedly or continuously with

intent to annoy, abuse, or harass any person at the called number” is a violation of

the FDCPA. Id. at § 1692d (5). Here, Defendant violated the FDCPA by repeatedly

calling Plaintiff even after she requested the phone calls to stop.


                                          -4-
 
    Plaintiff also asserts that Defendant violated sections 1692e and 1692f of the

FDCPA. Pursuant to § 1692e, a debt collector is prohibited from using “false,

deceptive, or misleading representation or means in connection with the collection

of any debt.” 15 U.S.C. § 1692e. Plaintiff argues that Defendant continued to

contact Plaintiff after she asked it to stop in a deceptive attempt to force her to

answer the calls and make a payment. Dkt. No. 1, pg. 5 (Pg. ID 5). Plaintiff does

not elaborate further on what deception Defendant used. This Court is not

persuaded that Defendant used false, deceptive, or misleading representation in an

attempt to collect Plaintiff’s debt. Without further information and evidence from

Plaintiff, this Court finds that Defendant is not liable for violating § 1692e.

    A debt collector is prohibited from using “unfair or unconscionable means to

collect or attempt to collect any debt” under § 1692f. 15 U.S.C. § 1692f. Defendant

violated § 1692f by continuously calling Plaintiff—at least 50 times—after she

requested the phone calls to stop.

    Thus, this Court finds that Defendant violated § 1692d (5) and § 1692f of the

FDCPA. Plaintiff requests this Court award her statutory damages in the amount of

$1,000.00—the maximum amount allowed under § 1692k(a)(2)(A) of the FDCPA.

Dkt. No. 1, pg. 6 (Pg. ID 6). Accordingly, this Court will award Plaintiff statutory

damages in the amount of $1,000.00 for Defendant’s violation of the FDCPA.




                                           -5-
 
       2. Telephone Consumer Protection Act

       The Telephone Consumer Protection Act prohibits using an automated

telephone dialing system (“ATDS”) to call a person’s cell phone without her

consent. 47 U.S.C. § 227(b)(1)(iii). In this case, Plaintiff alleges that Defendant

used an ATDS to call her cell phone not less than fifty times after Plaintiff

requested that the calls from Defendant stop. Dkt. No. 1, pg. 3 (Pg. ID 3). Plaintiff

would sometimes speak to a live representative, would sometimes hear a recorded

message before being connected to a live representative, and would also receive

pre-recorded voicemails from Defendant. Id. Plaintiff did not consent to these

phone calls. Id. Based on Plaintiff’s testimony,1 this Court finds that Defendant

violated the TCPA.


       The TCPA allows damages in the amount of $500.00 for each violation of the

TCPA. 47 U.S.C. § 227(b)(3)(B). Plaintiff alleges that Defendant called her not

less than fifty times in violation of the TCPA. Therefore, this Court will award

Plaintiff $25,000.00 for Defendant’s TCPA violations.




                                                            
1
 This Court held a hearing on September 28, 2018 where Plaintiff testified that
Defendant called her not less than 50 times on her cellular and work phones after
she requested Defendant to stop calling her.
                                                               -6-
 
    3. Michigan Occupational Code

    Plaintiff asserts that Defendant violated the Michigan Occupational Code. The

MOC regulates collection agencies. Under the MOC, a collection agency may not

misrepresent the legal rights of a creditor or debtor. M.C.L. § 339.915(f)(ii). In this

case, Defendant was not legally authorized to call Plaintiff’s cell phone using an

ATDS without Plaintiff’s consent. By calling Plaintiff, Defendant was

misrepresenting that it was legally authorized to do so. Therefore, Defendant is

liable under the MOC. The MOC also prohibits collection agencies from “[u]sing a

harassing, oppressive, or abusive method to collect a debt, including causing a

telephone to ring or engaging a person in telephone conversation repeatedly . . . .”

Id. at § 339.915(n). Here, Defendant used the telephone to repeatedly call Plaintiff.

Therefore, Defendant is also liable under § 339.915(n) of the MOC.


    Plaintiff additionally asserts that Defendant violated § 339.915(q) of the MOC.

Dkt. No. 1, pg. 9 (Pg. ID 9). This section of the MOC imposes liability for failure

“to implement a procedure designed to prevent a violation by an employee.”

M.C.L. § 339.915(q). Plaintiff contends that Defendant violated this section by

failing to have procedures in place that could prevent a violation of the MOC. Dkt.

No. 1, pg. 9 (Pg. ID 9). However, Plaintiff does not provide enough support for this

contention. The Court is unsure whether Defendant had procedures in place that



                                          -7-
 
could have prevented a violation of the MOC. Therefore, this Court finds that

Defendant did not violate M.C.L. § 339.915(q).


       This Court finds that Defendant violated M.C.L. § 339.915(f)(ii) and §

339.915(n). Plaintiff is entitled to attorney fees for Defendant’s violation.2


       4. Attorney Fees


       This Court has found that Defendant violated the FDCPA and the MOC. The

FDCPA awards costs and reasonable attorney fees to a prevailing Plaintiff. 15

U.S.C. § 1692k(a)(3). The MOC also awards reasonable attorney fees and court

costs. M.C.L. § 339.916(2). Plaintiff submitted a chart listing her attorney fees as

$3,531.25 and costs as $535.04, for a total of $4,066.29. Dkt. No. 9-2, pg. 3 (Pg.

ID 33). This Court finds that Plaintiff’s attorney fees are reasonable and will award

Plaintiff $4,066.29 in attorney fees and costs.


                                                               V. CONCLUSION

              For the reasons discussed herein, this Court will GRANT Plaintiff’s Motion.

This Court finds that Defendant violated the TCPA and will award Plaintiff

$25,000.00 in damages. This Court finds that Defendant is liable for violations of

the FDCPA and will award Plaintiff $1,000.00 for violations of the FDCPA.


                                                            
2
 Plaintiff’s Motion does not request statutory damages for Defendant’s violation
of the MOC.
                                                                    -8-
 
Defendant is also liable under the MOC. Lastly, this Court will award Plaintiff

$4,066.29 in attorney fees and costs. Accordingly, this Court will award Plaintiff

damages totaling $30,066.29 plus post judgment interest.


      SO ORDERED.

Dated:       October 2, 2018
                                               s/Gershwin A. Drain
                                               HON. GERSHWIN A. DRAIN
                                               United States District Court Judge
                                           

                                           

                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the attorneys
of record on this date, October 2, 2018, by electronic and/or ordinary mail.

                                       s/Teresa McGovern
                                       Case Manager Generalist

 




                                         -9-
 
